ORDER
PER CURIAM
Maurice O. Williams (Defendant) appeals from the judgment upon his convictions following a jury trial for one count of burglary in the second degree, in violation of Section 569.160, RSMo 2000 1; and one count of stealing, in violation of Section 570.030. The trial court sentenced Defendant to twelve years’ imprisonment on the burglary count and one year imprisonment on the stealing count, which were to be served concurrently. We affirm.
*730We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.